Mb. Justice Dibell delivered the opinion of the court. 5. Trial, § 83*—when request for leave to reopen case for further evidence properly refused. Where in a suit against two defendants jointly for rent, the plaintiff, after having closed his case without proving the debt was still unpaid and without any evidence to prove that one of the defendants owed anything, asked leave to reopen his case for the purpose only of proving that the alleged sum was still unpaid, held that the court did not err in refusing leave. 6. Judgment, § 192*—right to judgment against joint defendant in actions ex contractu. In a suit at law against several defendants alleging a joint liability for a debt, and all are served with process, the plaintiff in order to recover, must prove a case against all the defendants or else he must dismiss as to those whom he cannot prove liable and amend his declaration by striking out so much thereof as charges that the dismissed party was liable; otherwise, if he fails to prove a case against any one of the defendants, his suit fails.